Motion Granted, Affirmed and Memorandum Opinion filed August 7, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00100-CR

                         REGINA ROMERO, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 252nd District Court
                           Jefferson County, Texas
                        Trial Court Cause No. 13-16232

               MEMORANDUM                            OPINION
      Appellant entered a plea of guilty to burglary of a habitation. On April 8,
2013, pursuant to the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for seven years in the Institutional
Division of the Texas Department of Criminal Justice, but suspended the
punishment and placed appellant on community supervision for seven years,
ordering restitution and assessing a fine of $750.
      The State subsequently moved to revoke appellant’s community supervision,
alleging appellant had violated the conditions of community supervision. Appellant
entered a plea of true to three violations. On December 9, 2013, the trial court
signed a judgment revoking appellant’s community supervision and sentencing her
to confinement for seven years in the Institutional Division of the Texas
Department of Criminal Justice Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). On April 29, 2014, this
court ordered a copy of the record provided to appellant. On May 5, 2014, the trial
court certified that it had provided the record to appellant. On June 3, 2014, this
court notified appellant by order that if she wished to file a response to counsel’s
Anders brief, it was required to be filed on or before July 28, 2014. See Kelly v.
State, No. PD-0702-13; — S.W.3d — , 2014 WL 2865901 (Tex. Crim. App. June 25,
2014). As of this date, appellant has not filed a pro se response or a request for an
extension of time to file a response.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

                                         2
      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3